*724OPINION.
Lansdon :
The evidence is conclusive that substantially all of the stock of the petitioner and of the Richmond Holding Corporation was owned or controlled by closely affiliated interests. The two corporations were entitled to make a consolidated return for the taxable period and each of the taxable years in question. Appeal of Midland Refining Co., 2 B. T. A. 292; Appeal of Wright Cake Co., 2 B. T. A. 58.
Judgment for the petitioner will he entered on 10 days’ notice, under Rule 50.